DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 2-4, 7-8, 10-14, 17-21, 24-28 & 31-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubrovsky et al., US PG Pub 2005/0287038 A1 (hereafter Dub) in view of Tani US PG Pub 2005/0171636 A1 and further in view of Allen et al., US Patent 5,995,884., (hereafter Allen) or alternately by Ying et al., US PG Pub 2008/0263477 A1 (hereafter Ying).  
  
Regarding claim 2 where it is disclosed by Dub to have a mobile device which can be used to program a robotic cleaning device as shown in at least figures 1-7.  It is disclosed by Dub to have, “A method [figure 7] comprising: receiving, on a mobile device, a user request to schedule a cleaning task of a robotic vacuum cleaner [paragraphs 41-45 programming the mobile device to control the robot also see figures 1-7]; receiving, on the mobile device, a user input of a user-selected time for initiating the cleaning task of the robotic vacuum cleaner [figures 1-7 and paragraphs 41-45];…; and communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate the cleaning task at the user-selected time to clean the one or more user-selected rooms [figures 1-7 and at least paragraphs 41-45].”  
However, it is not specifically disclosed by Dub to have, “…presenting, on the mobile device, display elements associated with a plurality of selectable rooms in a space; receiving, on the mobile device, a user input of one or more user-selected rooms selected from the plurality of selectable rooms …”  
Tani is directed to an autonomous mobile cleaner system which can be programed as described in at least figures 1-2 and 5. Tani describes their system including the features of having a mobile/portable device which allows the user to program the mobile robot as described in at least paragraphs 32-35.  Tani also describes their system storing the map information that indicates the rooms that the robot has been in.  This would allow the user to see which rooms have been cleaned as shown in at least figure 6.  This is read upon by applicants claims to, “…presenting, on the mobile device, display elements associated with a plurality of selectable 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub by the teachings of Tani where they are both directed to the same field of endeavors of cleaning robots and the programming of them.  Where one would have been motivated to modify Dub by the use of a known technique to improve similar devices in the same way, as taught by Tani.  In this instance the modification of Dub whom has a cleaner that can be programmed for the time and day that the user would like the robot to clean the rooms.  It is not specifically taught by Dub to have their system have the rooms being used for scheduling the robot for cleaning, as taught by Tani.  The use of this technique as taught by Tani would improve Dub as it would allow the user to use different parameters to schedule the cleaning of the robot when it is best suited for them.  
However, neither Dub nor Tani specifically disclose their system also having elements being displayed on a screen whereby the display on the hand-held device includes a user interface and allows the user to select options from the user interface of the hand-held device.  
Allen is directed to a control system for a robot using a remote device to set up and control the robot as shown in at least figures 1-3.  Allen describes their system also presenting on a display information about the area to be cleaned as shown in at least figure 43.  In figure 43 it is also shown by Allen to have the system allowing the user to edit the map.  Allen in at least column 47 lines 1-29 describes how their system allows the user to modify the ma using the edit menu shown in figure 43.  The edit function allows the user to “annotate regions on the map” this is considered to be the same as applicants claim to presenting a display element associated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub and Tani by the teachings of Allen, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Dub and Tani, whom both do not allow the editing of the user interface to allow the user to label and relabel area in the schematic of the floorplan.  They also do not allow the user to create and select options on the remote device which would make it easier for the user to set up the cleaning operation of the robotic cleaner from the handheld device.  One would have used a known technique to improve similar devices in the same way, where in this instance the modification of Dub and Tani whom do not have an edit function and selecting function to allow the user to change the interface to their preferences as taught by Allen.  The user being able to change the system configuration/labeling allows them to customize the robot to their preferences.  
Alternately, the rejection of Ying is provided to show how the system can be modified to allow the user to change the setting on the graphical user interface to allow the system to be more customizable for the user, se below.  
Ying is directed to a handheld device graphical user interface for displaying information on the screen that is selectable by the user and can be edited.  It is disclosed by Ying in at least figure 7 to have the user being able to have the option to sort by room.  It is disclosed by Ying in at least figure 16 to have their system being able to allow the user to edit in the graphical user interface, as described in paragraph 31 whereby keyboard is user to enter information into 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both Dub and Tani by the teachings of Ying where they all include having handheld device to present information to the user.  Where one would have been motivated to modify Dub and Tani whom have hand held devices that control robot but lack having a graphical user interface to present more selectable information to the user.  Where one would have been motivated to use a known technique to improve similar devices in the same way.  In this instance the modification of Dub and Tani whom lack a graphical user interface on their mobile device to allow for improved presentation of information to the user to allow them to select information that is of relevance to them and change and view the currently presented information, as taught by Ying.  

Regarding claim 3 where all the limitations of claim 2 are disclosed by Dub, Tani and Allen/Ying and where it is further disclosed by Tani to have their system have the user initially store room information into the system so that their system can determine how many rooms and types of rooms that need to be cleaned as described in at let paragraph 32.  The user entering the information about the rooms is considered to be the same as registering a room with the system and entering numerous rooms based on how many rooms the robot must clean.  This is read upon by applicant’s claims to, “before receiving the user input of the one or more user-selected rooms, receiving, on the mobile device, a user request to register a room of the plurality of selectable rooms in the space; and registering the room of the plurality of selectable rooms.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub, Tani and Allen/Ying by the teachings of Tani where they are both directed to the same field of endeavors of cleaning robots and the programming of them.  Where one would have been motivated to modify Dub using a known technique to improve similar devices in the same way, as taught by Tani.  In this instance the modification of Dub whom has a cleaner that can be programmed for the time and day that the user would like the robot to clean the rooms.  It is not specifically taught by Dub to have their system have the rooms being used for scheduling the robot for cleaning, as taught by Tani.  The use of this technique as taught by Tani would improve Dub, Tani and Allen/Ying as it would allow the user to use different parameters to schedule the cleaning of the robot when it is best suited for them.  

Regarding claim 4 where all the limitations of claim 3 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is further disclosed by Tani in at least paragraph 32 to have, “receiving the user request to register the room of the plurality of selectable rooms in the space comprises: receiving, on the mobile device, a user selection of a name; and the method further comprises: assigning the name to the room.”  Whereby, the user entering the room information into the system is interpreted as the user selecting which room is assigned which name as the user is giving the room a name the robot system can use as it cleans and updates the map based on the room information that the user inputted into the system.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub by the teachings of Tani where they are both directed to the same field of endeavors of cleaning robots and the programming of them.  Where one would have been motivated to modify Dub using a known technique to improve similar devices in the 
Regarding claim 7 where all the limitations of claim 2 are disclosed by Dub, Tani and Allen/Ying as described above.   Where it is further disclosed by Tani in at least paragraphs 4, 7 and 11 and also shown in figure 6 to have their system have, “the cleaning task is a first cleaning task; and presenting the display elements associated with the plurality of selectable rooms in the space further comprises: presenting, on the mobile device, a display element associated with a second cleaning task of the robotic vacuum cleaner to clean all of the plurality of selectable rooms in the space.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub by the teachings of Tani where they are both directed to the same field of endeavors of cleaning robots and the programming of them.  Where one would have been motivated to modify Dub using a known technique to improve similar devices in the same way, as taught by Tani.  In this instance the modification of Dub whom has a cleaner that can be programmed for the time and day that the user would like the robot to clean the rooms.  It is not specifically taught by Dub to have their system have the rooms being used for scheduling the robot for cleaning, as taught by Tani.  The use of this technique as taught by Tani would improve Dub as it would allow the user to use different parameters to schedule the cleaning of the robot when it is best suited for them.  

Regarding claim 8 where all the limitations of claim 2 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is further disclosed by Dub to have their system communicate with the robot cleaner to carry out the cleaning of the room as per the schedule, described in at least paragraphs 14, 16, 38, 42 and 44.  Where it is disclosed by Dub in at least paragraph 40 to have the robot include a mapping program that allows the robot to map out the area it has to work in and record obstacles.  
However, it is not specifically disclosed by Dub to have their system also have the cleaner identify a location of the robot cleaner relatively to the map of the space.  
Tani does disclose the feature of having their system also have the cleaner identify a location of the robot cleaner relatively to the map of the space, as described in at least paragraphs 31-32 and 37.  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub by the teachings of Tani where they are both directed to the same field of endeavors of cleaning robots and the programming of them.  Where one would have been motivated to modify Dub using a known technique to improve similar devices in the same way, as taught by Tani.  In this instance the modification of Dub whom has a cleaner that can be programmed for the time and day that the user would like the robot to clean the rooms.  It is not specifically taught by Dub to have their system have the rooms being used for scheduling the robot for cleaning, as taught by Tani.  The use of this technique as taught by Tani would improve Dub as it would allow the user to use different parameters to schedule the cleaning of the robot when it is best suited for them.  

Regarding claim 10 where it is disclosed by Dub in at least paragraphs 14, 16, 38 and 42-44 to have their system also being able to, communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate the cleaning task at the user-selected time to clean the one or more user-selected rooms comprises: communicating a command directly from the mobile device to the robotic vacuum cleaner.  

Regarding claim 11 where it is disclosed by Dub in at least paragraphs 14, 16, 38 and 42-44 to have their system also, communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate the cleaning task at the user-selected time to clean the one or more user-selected rooms comprises: communicating information indicative of the user-selected time and the one or more user-selected rooms.  

Regarding claim 12 where it is disclosed by Dub to have a mobile device which can be used to program a robotic cleaning device as shown in at least figures 1-7.  It is disclosed by Dub to have, “A method comprising: receiving a user request to schedule a cleaning task of a robotic vacuum cleaner [paragraphs 14, 16, 38 and 42-44 also figure 7]; receiving a user input of a user-selected time for initiating the cleaning task of the robotic vacuum cleaner [paragraphs 14, 16, 38 and 42-44 also see figure 7];…; and communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate the cleaning task at the user-selected time to clean the one or more user-selected rooms [paragraphs 41-45 and figures 1-7].”  
However, it is not specifically disclosed by Dub to have, “…causing a mobile device to present display elements associated with a plurality of selectable rooms in a space; receiving a user input of one or more user-selected rooms selected from the plurality of selectable rooms…”  
Tani is directed to an autonomous mobile cleaner system which can be programed as described in at least figures 1-2 and 5. Tani describes their system including the features of having a mobile/portable device which allows the user to program the mobile robot as described in at least paragraphs 32-35.  Tani also describes their system storing the map information that indicates the rooms that the robot has been in.  This would allow the user to see which rooms have been cleaned as shown in at least figure 6.  This is read upon by applicant’s claims to, “…causing a mobile device to present display elements associated with a plurality of selectable rooms in a space; receiving a user input of one or more user-selected rooms selected from the plurality of selectable rooms…”    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub by the teachings of Tani where they are both directed to the same field of endeavors of cleaning robots and the programming of them.  Where one would have been motivated to modify Dub using a known technique to improve similar devices in the same way, as taught by Tani.  In this instance the modification of Dub whom has a cleaner that can be programmed for the time and day that the user would like the robot to clean the rooms.  It is not specifically taught by Dub to have their system have the rooms being used for scheduling the robot for cleaning, as taught by Tani.  The use of this technique as taught by Tani would improve Dub as it would allow the user to use different parameters to schedule the cleaning of the robot when it is best suited for them.  
However, neither Dub nor Tani specifically disclose their system also having elements being displayed on a screen whereby the display on the hand-held device includes a user interface and allows the user to select options from the user interface of the hand-held device.  
Allen is directed to a control system for a robot using a remote device to set up and control the robot as shown in at least figures 1-3.  Allen describes their system also presenting on a display information about the area to be cleaned as shown in at least figure 43.  In figure 43 it is also shown by Allen to have the system allowing the user to edit the map.  Allen in at least column 47 lines 1-29 describes how their system allows the user to modify the ma using the edit menu shown in figure 43.  The edit function allows the user to “annotate regions on the map” this is considered to be the same as applicants claim to presenting a display element associated with a plurality of rooms which are presented on a display and the name of the room being displayed on the screen, see column 47 lines 1-29.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub and Tani by the teachings of Allen, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Dub and Tani, whom both do not allow the editing of the user interface to allow the user to label and relabel area in the schematic of the floorplan.  They also do not allow the user to create and select options on the remote device which would make it easier for the user to set up the cleaning operation of the robotic cleaner from the handheld device.  One would have used a known technique to improve similar devices in the same way, where in this instance the modification of Dub and Tani whom do not have an edit function and selecting function to allow the user to change the interface to their preferences as taught by Allen.  The user being able to change the system configuration/labeling allows them to customize the robot to their preferences.  
Alternately, the rejection of Ying is provided to show how the system can be modified to allow the user to change the setting on the graphical user interface to allow the system to be more customizable for the user, se below.  
Ying is directed to a handheld device graphical user interface for displaying information on the screen that is selectable by the user and can be edited.  It is disclosed by Ying in at least figure 7 to have the user being able to have the option to sort by room.  It is disclosed by Ying in at least figure 16 to have their system being able to allow the user to edit in the graphical user interface, as described in paragraph 31 whereby keyboard is user to enter information into handheld device.     Where Ying can use the GUI to present information to the screen that the user can interact with and select the desired as described in paragraphs 37 and 43.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both Dub and Tani by the teachings of Ying where they all include having handheld device to present information to the user.  Where one would have been motivated to modify Dub and Tani whom have hand held devices that control robot but lack having a graphical user interface to present more selectable information to the user.  Where one would have been motivated to use a known technique to improve similar devices in the same way.  In this instance the modification of Dub and Tani whom lack a graphical user interface on their mobile device to allow for improved presentation of information to the user to allow them to select information that is of relevance to them and change and view the currently presented information, as taught by Ying.    

Regarding claim 13 which is the similar corresponding method claim for method claim 2 and is therefore rejected for the same reasons as stated for claim 2 above.  
Regarding claim 14 which is the similar corresponding method claim for method claim 3 and is therefore rejected for the same reasons as stated for claim 3 above.  
Regarding claim 17 which is the similar corresponding method claim for method claim 7 and is therefore rejected for the same reasons as stated for claim 7 above.  
Regarding claim 18 which is the similar corresponding method claim for method claim 8 and is therefore rejected for the same reasons as stated for claim 8 above.  

Regarding claim 19 where it is disclosed by Dub to have a mobile device which can be used to program a robotic cleaning device as shown in at least figures 1-7.  It is disclosed by Dub to have, “A control device for controlling a robotic vacuum cleaner [figures 1-7], the control device comprising: one or more input devices operable by a user to operate the control device [figures 1-7 and at least paragraphs 14, 16, 38 and 42-44]; and a display [figures 2-5], wherein the control device is configured to perform operations comprising: receiving, by the one or more input devices, a user request to schedule a cleaning task of the robotic vacuum cleaner [figures 1-7 and at least paragraphs 14, 16, 38 and 42-44]; receiving, by the one or more input devices, a user input of a user-selected time for initiating the cleaning task of the robotic vacuum cleaner [figures 1-7 and at least paragraphs 14, 16, 38 and 42-44];…; and communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate the cleaning task at the user-selected time to clean the one or more user-selected rooms [figures 1-7 and paragraphs 41-45].”  
However, it is not specifically disclosed by Dub to have, “…presenting, on the display, display elements associated with a plurality of selectable rooms in a space; receiving, by the one 
Tani is directed to an autonomous mobile cleaner system which can be programed as described in at least figures 1-2 and 5. Tani describes their system including the features of having a mobile/portable device which allows the user to program the mobile robot as described in at least paragraphs 32-35.  Tani also describes their system storing the map information that indicates the rooms that the robot has been in.  This would allow the user to see which rooms have been cleaned as shown in at least figure 6.  This is read upon by applicant’s claims to, “…presenting, on the display, display elements associated with a plurality of selectable rooms in a space; receiving, by the one or more input devices, a user input of one or more user- selected rooms selected from the plurality of selectable rooms…”      
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub by the teachings of Tani where they are both directed to the same field of endeavors of cleaning robots and the programming of them.  Where one would have been motivated to modify Dub using a known technique to improve similar devices in the same way, as taught by Tani.  In this instance the modification of Dub whom has a cleaner that can be programmed for the time and day that the user would like the robot to clean the rooms.  It is not specifically taught by Dub to have their system have the rooms being used for scheduling the robot for cleaning, as taught by Tani.  The use of this technique as taught by Tani would improve Dub as it would allow the user to use different parameters to schedule the cleaning of the robot when it is best suited for them.  
However, neither Dub nor Tani specifically disclose their system also having elements being displayed on a screen whereby the display on the hand-held device includes a user interface and allows the user to select options from the user interface of the hand-held device.  
Allen is directed to a control system for a robot using a remote device to set up and control the robot as shown in at least figures 1-3.  Allen describes their system also presenting on a display information about the area to be cleaned as shown in at least figure 43.  In figure 43 it is also shown by Allen to have the system allowing the user to edit the map.  Allen in at least column 47 lines 1-29 describes how their system allows the user to modify the ma using the edit menu shown in figure 43.  The edit function allows the user to “annotate regions on the map” this is considered to be the same as applicants claim to presenting a display element associated with a plurality of rooms which are presented on a display and the name of the room being displayed on the screen, see column 47 lines 1-29.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub and Tani by the teachings of Allen, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Dub and Tani, whom both do not allow the editing of the user interface to allow the user to label and relabel area in the schematic of the floorplan.  They also do not allow the user to create and select options on the remote device which would make it easier for the user to set up the cleaning operation of the robotic cleaner from the handheld device.  One would have used a known technique to improve similar devices in the same way, where in this instance the modification of Dub and Tani whom do not have an edit function and selecting function to allow the user to change the interface to their preferences as taught by 
Alternately, the rejection of Ying is provided to show how the system can be modified to allow the user to change the setting on the graphical user interface to allow the system to be more customizable for the user, se below.  
Ying is directed to a handheld device graphical user interface for displaying information on the screen that is selectable by the user and can be edited.  It is disclosed by Ying in at least figure 7 to have the user being able to have the option to sort by room.  It is disclosed by Ying in at least figure 16 to have their system being able to allow the user to edit in the graphical user interface, as described in paragraph 31 whereby keyboard is user to enter information into handheld device.     Where Ying can use the GUI to present information to the screen that the user can interact with and select the desired as described in paragraphs 37 and 43.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both Dub and Tani by the teachings of Ying where they all include having handheld device to present information to the user.  Where one would have been motivated to modify Dub and Tani whom have hand held devices that control robot but lack having a graphical user interface to present more selectable information to the user.  Where one would have been motivated to use a known technique to improve similar devices in the same way.  In this instance the modification of Dub and Tani whom lack a graphical user interface on their mobile device to allow for improved presentation of information to the user to allow them to select information that is of relevance to them and change and view the currently presented information, as taught by Ying.  

Regarding claim 20 which is the similar corresponding system claim for method claim 2 and is therefore rejected for the same reasons as stated for claim 2 above.  
Regarding claim 21 which is the similar corresponding system claim for method claim 3 and is therefore rejected for the same reasons as stated for claim 3 above.  
Regarding claim 24 which is the similar corresponding system claim for method claim 7 and is therefore rejected for the same reasons as stated for claim 7 above.  
Regarding claim 25 which is the similar corresponding system claim for method claim 8 and is therefore rejected for the same reasons as stated for claim 8 above.  

Regarding claim 26 where it is disclosed by Dub to have a mobile device which can be used to program a robotic cleaning device as shown in at least figures 1-7.  It is disclosed by Dub to have, “A system comprising: a robotic vacuum cleaner comprising a drive system to maneuver the robotic vacuum cleaner about a space, one or more cleaning elements to clean a surface in the space as the robotic vacuum cleaner is maneuvered about the space [figures 1-7 and paragraphs 41-42], and a processor; and a remote computing system configured to be in communication with the robotic vacuum cleaner [figures 1-7], wherein the remote computing system is configured to perform operations comprising: receiving a user request to schedule a cleaning task of the robotic vacuum cleaner [paragraphs 14, 16, 38 and 42-44 also figures 1-7]; receiving a user input of a user-selected time for initiating the cleaning task of the robotic vacuum cleaner [paragraphs 14, 16, 38 and 42-44 also figures 1-7]; …; and communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate the cleaning task at the user-selected time to clean the one or more user-selected rooms [paragraphs 14, 16, 38 and 42-45]; and wherein the robotic vacuum cleaner is configured to initiate the cleaning task to clean the one or more user-selected 
However, neither Dub nor Tani specifically disclose their system also having elements being displayed on a screen whereby the display on the hand-held device includes a user interface and allows the user to select options from the user interface of the hand-held device.  
Allen is directed to a control system for a robot using a remote device to set up and control the robot as shown in at least figures 1-3.  Allen describes their system also presenting on a display information about the area to be cleaned as shown in at least figure 43.  In figure 43 it is also shown by Allen to have the system allowing the user to edit the map.  Allen in at least column 47 lines 1-29 describes how their system allows the user to modify the ma using the edit menu shown in figure 43.  The edit function allows the user to “annotate regions on the map” this is considered to be the same as applicants claim to presenting a display element associated with a plurality of rooms which are presented on a display and the name of the room being displayed on the screen, see column 47 lines 1-29.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub and Tani by the teachings of Allen, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Dub and Tani, whom both do not allow the editing of the user interface to allow the user to label and relabel area in the schematic of the floorplan.  They also do not allow the user to create and select options on the remote device which would make it easier for the user to set up the cleaning operation of the robotic cleaner from the handheld device.  One would have used a known technique to improve similar devices in the same way, where in this instance the modification of Dub and Tani whom do not have an edit function and 
Alternately, the rejection of Ying is provided to show how the system can be modified to allow the user to change the setting on the graphical user interface to allow the system to be more customizable for the user, se below.  
Ying is directed to a handheld device graphical user interface for displaying information on the screen that is selectable by the user and can be edited.  It is disclosed by Ying in at least figure 7 to have the user being able to have the option to sort by room.  It is disclosed by Ying in at least figure 16 to have their system being able to allow the user to edit in the graphical user interface, as described in paragraph 31 whereby keyboard is user to enter information into handheld device.     Where Ying can use the GUI to present information to the screen that the user can interact with and select the desired as described in paragraphs 37 and 43.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both Dub and Tani by the teachings of Ying where they all include having handheld device to present information to the user.  Where one would have been motivated to modify Dub and Tani whom have hand held devices that control robot but lack having a graphical user interface to present more selectable information to the user.  Where one would have been motivated to use a known technique to improve similar devices in the same way.  In this instance the modification of Dub and Tani whom lack a graphical user interface on their mobile device to allow for improved presentation of information to the user to allow them to select information that is of relevance to them and change and view the currently presented information, as taught by Ying.    
However, neither Dub nor Tani specifically disclose their system also having elements being displayed on a screen whereby the display on the hand-held device includes a user interface and allows the user to select options from the user interface of the hand-held device.  
Ying is directed to a handheld device graphical user interface for displaying information on the screen that is selectable by the user and can be edited.  It is disclosed by Ying in at least figure 7 to have the user being able to have the option to sort by room.  It is disclosed by Ying in at least figure 16 to have their system being able to allow the user to edit in the graphical user interface, as described in paragraph 31 whereby keyboard is user to enter information into handheld device.     Where Ying can use the GUI to present information to the screen that the user can interact with and select the desired as described in paragraphs 37 and 43.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both Dub and Tani by the teachings of Ying where they all include having handheld device to present information to the user.  Where one would have been motivated to modify Dub and Tani whom have hand held devices that control robot but lack having a graphical user interface to present more selectable information to the user.  Where one would have been motivated to use a known technique to improve similar devices in the same way.  In this instance the modification of Dub and Tani whom lack a graphical user interface on their mobile device to allow for improved presentation of information to the user to allow them to select information that is of relevance to them and change and view the currently presented information, as taught by Ying.  

Regarding claim 27 which is the similar corresponding system claim for method claim 2 and is therefore rejected for the same reasons as stated for claim 2 above.  
Regarding claim 28 which is the similar corresponding system claim for method claim 3 and is therefore rejected for the same reasons as stated for claim 3 above.  
Regarding claim 31 which is the similar corresponding system claim for method claim 7 and is therefore rejected for the same reasons as stated for claim 7 above.  
Regarding claims 32-35 where all the limitations of claims 26, 2, 12 and 19, respectively, are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is disclosed by Allen in at least column 46 lines 20-50 to have their system also allowing the user to select a time at which the robot will start cleaning.  The robot is on a docking station as shown in at least figure 5 where it sits when it is not cleaning as it needs to charge its battery as shown in at least figure 6 devices labeled 48 which is the batter unit which has main battery 49 “BM”.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2, 11, 17 & 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 12, 19 & 26 of copending Application No. 17/371,022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
Where the current application claims are directed to A method comprising: presenting, on a mobile device, display elements associated with a plurality of selectable rooms in a space 
The co-pending application has claims directed to A method comprising: receiving, on a mobile device, a user request to schedule a cleaning task of a robotic vacuum cleaner; receiving, on the mobile device, a user input of a user-selected time for initiating the cleaning task of the robotic vacuum cleaner; presenting, on the mobile device, display elements associated with a plurality of selectable rooms in a space, wherein presenting the display elements associated with the plurality of selectable rooms in the space comprises presenting, on the mobile device, a display element indicative of a name assigned to a room of the plurality of selectable rooms; receiving, on the mobile device, a user input of one or more user-selected rooms selected from the plurality of selectable rooms; and sending information to cause the robotic vacuum cleaner to initiate the cleaning task at the user-selected time to clean the one or more user-selected rooms.  
Even though the claims are not identical they are both directed to the having the displaying of information on a screen in regards to the room selection.  They both have a mobile device which displays the information on its display.  They both include allowing the user to input a selection on a user input device on the hand-held device.  They both have the hand-held device communicate with the robotic device.  
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Allowable Subject Matter

Claims 6, 9, 16, 23 & 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is suggested that applicant actual roll up all the claims that were previously indicated allowable with the intervening claims.  

Response to Arguments

Applicant’s arguments with respect to claim(s) 2-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant did not specifically present arguments as they amended the claims to include allowable subject matter of claims 5, 15, 22 and 29 but they did not however include the intervening claims.  A new prior art was found for the amended claims and hence the claims stand rejected.  It is suggested that applicant amend the claims to include all the intervening claims as this as a whole was the allowable subject matter not just claims 5, 15, 22 and 29.  


Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664